Citation Nr: 1222311	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  04-43 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic neck disorder.

2.  Entitlement to service connection for a chronic right arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2004.  In March 2007, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The case was remanded in July 2007 and again in March 2009.  The issue of service connection for an acquired psychiatric disability, also remanded in March 2009, was resolved in the Veteran's favor in a March 2011 rating decision, which granted service connection for a psychiatric disorder; therefore, that issue is no longer before the Board.  

Other issues before the Board at this time were remanded to the Board by the U.S. Court of Appeals for Veterans Claims (Court).  Because a different representative represents the Veteran solely as to those issues, separate decisions are being rendered.  

As noted in the March 2009 Board decision, at her hearing, the Veteran mentioned fibromyalgia, indicating she had filed a claim for service connection for this condition.  However, as was indicated at the hearing, service connection for fibromyalgia was denied in a January 2007 rating decision.  The Veteran did not specifically disagree with that determination at the hearing, and, in any event, a Notice of Disagreement (NOD) must be filed within one  the VA office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); see also Hamilton v. Brown, 39 F.3d 1574, 1582-85 (Fed. Cir 1994); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  As there is no record of a notice of disagreement, the Board does not have jurisdiction over the issue, and the issue is not currently before the Board.  

As explained in the separate, simultaneously released Board decision, the issues of entitlement to a TDIU rating, and of service connection for a shoulder disorder and for left ulnar neuropathy have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, which are REFERRED to the AOJ for appropriate action.  

The issue of service connection for a chronic right arm disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

A chronic neck disability is unrelated to any events which occurred in service, was first shown more than one year after service, and was not caused or aggravated by service-connected deQuervain's tenosynovitis of the right wrist. 


CONCLUSION OF LAW

A chronic neck disability was not incurred in or aggravated by service, or by service-connected deQuervain's tenosynovitis, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  

In a letter dated in June 2004, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for a neck condition.  She was advised of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was told that the evidence must show a relationship between her current disability and an injury, disease or event in military service.  She was advised of various types of lay, medical, and employment evidence that could substantiate her service connection claim.  She was further informed of the evidence required to substantiate the secondary service connection aspect of the claim, including by aggravation.  In a letter dated in September 2007, the Veteran was given information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a supplemental statement of the case in June 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

The elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the March 2007 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Deficiencies in development were addressed in the subsequent Board remands.  The development included a VA examination in May 2009, and obtaining VA records which the Veteran identified as pertinent to her claim for service connection for a neck disability at her hearing.  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  All available service medical and personnel records have been obtained.  While the RO was unable to obtain any verification of the Veteran's service in the Navy reserve after she was discharged from active duty, the service treatment records associated with that service are of record, and show that she enlisted in October 1994, and was discharged to Inactive Ready Reserve (IRR) in November 1995.  All identified post-service VA medical records have been obtained, and the Veteran states that all of her treatment has been at the VA.  A copy of her complete file was obtained from SSA.  Her VA vocational rehabilitation file has been associated with the claims file.  

A VA examination was provided concerning the claim for service connection for a neck disability in May 2009.  As will be discussed in more detail in the body of the decision below, this examination, describes the disability in sufficient detail and was based on sufficient evidence for the Board to make an informed decision, when considered in conjunction with the other evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran waived initial RO consideration of evidence received at the Board in April 2011.   

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Concerning the first element, although the VA examiner in May 2009 concluded that the Veteran did not have a chronic cervical spine disability, VA records show that in July 2004, X-rays disclosed minimal degenerative findings, mostly at C3-4.  Additionally, private records dated in January 2011 include a report of electromyogram, which was consistent with mild chronic right C6-7 radiculopathy.  Therefore, the Board concludes that a chronic cervical spine condition, although mild, is currently shown.  

With respect to the second element, at her Travel Board hearing, she testified that she injured her cervical spine in three motor vehicle accidents in service, and wondered whether that might have something to do with her neck pain.  Service treatment records show that on an unrecorded date the Veteran was in a motor vehicle accident, and complained of back stiffness.  On examination, the neck was tender to palpation.  

No further mention of any cervical spine complaints were noted in service treatment records, including on the July 1992 separation examination medical history, where she reported several other problems, but no neck complaints.  

In addressing the third element, a nexus to service, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

As indicated above, service treatment records did not show any neck complaints at separation, and at her Travel Board hearing, she did not expressly state that she had continuously had neck pain since service; she merely wondered whether the accidents might have something to do with her neck pain.  

After service, she did not mention a neck or cervical spine condition on her service connection claims filed in February 1998, October 1998, or June 1999, where she might be expected to have included neck symptoms, if present.  Likewise, no mention of any neck or cervical spine condition was made on her VA examination in April 1998.  

She testified that she was evaluated by a Dr. T., in the VA orthopedics department, for her neck, shoulders and wrist, in 1997, but that he was now deceased.  She indicated that he had diagnosed arthritis.  The VA medical records do not show any evaluation in 1997, but she was afforded an orthopedic consult in August 1999, by a Dr. T., for evaluation of shooting pain in the left arm down to the hand, of a year's duration.  

At that time, the Veteran said that her left arm condition was associated with some discomfort in the lower neck.  On examination, there was some tenderness in the lower neck and C5-6 and C6-7 on the left side, but there was good range of motion in the neck and all motions were quite well tolerated.  X-rays revealed a slightly hyperlordotic curvature in the upper neck, but no evidence of degenerative changes in the intervertebral disks.  No diagnosis of a cervical spine or neck condition was made, and the examiner noted that a cervical radiculopathy was suspected by the neurologist, but he could not find evidence of such on clinical examination.  When seen again in January 2000, Dr. T. noted that her condition had remained about the same.  The findings in the neck were essentially the same, with no interval change in the neurological picture.  Additionally, as noted above, when seen in August 1999, the symptoms had only been present for a year.

From March to April 2004, the Veteran was hospitalized in a VA chronic pain program for a multi-disciplinary approach for multiple symptoms.  During that hospitalization, positive trigger points in the cervical area were noted in connection with her diagnosis of fibromyalgia; as noted above, however, the issue of service connection for fibromyalgia is not currently before the Board.  No neck or cervical spine condition was listed on the discharge diagnoses.  

An electromyogram in July 2004 was normal concerning the cervical paraspinals on the left, and the interpretation was that there was no electrophysiological evidence of left cervical radiculopathy.  X-rays of the cervical spine were obtained in July 2004; at that time, it was noted that there were no prior records of cervical spine X-rays.  X-rays disclosed minimal degenerative findings, mostly at C3-4.  

On a VA examination in September 2004, the examiner summarized an earlier record, which had noted that a cervical radiculopathy could not be ruled out, although such was less likely with the normal February 1999 electromyogram.  No further mention or findings pertaining to a neck condition were noted in this examination report.  

July 2006 VA examination for fibromyalgia, she reported her affected areas as including the cervical spine; it was noted that she also had degenerative joint disease.  She said her cervical spine symptoms had begun around 2002.  

On a VA examination in May 2009, the Veteran was diagnosed as having intermittent cervical strain.  The examiner noted that she gave a long history of intermittent neck pain but the records were absent for a chronic cervical disability on the problem list, and she stated that she had not had X-rays.  Examination failed to indicate a chronic cervical condition.  The examiner concluded that based on the medical evidence, the Veteran's complaint of intermittent neck pain was not related to the motor vehicle accident in service as there was no chronicity noted in service.  

The Board finds that continuity of symptomatology after discharge is not shown.  As noted above, she did not mention a neck condition on several other service connection claims filed in 1998 and 1999.  The medical records show infrequent mention of neck complaints, and, where a history was included, the onset was not related to service.  In August 1999, she reported her symptoms, which included neck discomfort, to be of a year's duration.  In July 2006, when evaluated for fibromyalgia, she reported that her cervical spine symptoms had begun around 2002.  

Thus, the Board finds that the medical evidence, as well as the Veteran's statements, establish that the Veteran's mild cervical spine condition did not begin in service, first because there is no clear evidence of continuity of symptomatology; instead, there are statements from the Veteran giving a history of symptomatology beginning in 1998 and later.  Additionally, there is no medical evidence positing a connection between her symptoms shown in service and current disability.  The VA examiner in May 2009 concluded that there was no relationship, and there is no evidence to contradict this conclusion.  

In her claim for service connection for a neck condition, filed while she was hospitalized in a VA pain clinic from March to April 2004, the Veteran stated that she had residual knots in the neck secondary to her right wrist condition, and this has been her primary contention.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995).

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, there is no medical evidence in support of her assertion.  Although she testified at her hearing that a Dr. Scott stated, in one of his written notes on file, that the neck condition was secondary to her service-connected right wrist condition, a careful review of all of the multiple volumes of medical evidence, including Dr. Scott's notes, does not reveal that Dr. Scott stated that a neck condition was due to or aggravated by a service-connected disability.  Rather, his statements are largely concerned with neck pain as one of her symptoms of fibromyalgia, along with other symptoms.  As noted above, service connection for fibromyalgia was previously denied by the RO, and is not before the Board.  Other evidence, which indicates possible cervical radiculopathy, refers to a condition originating in the neck and radiating down the arm, rather than vice versa, as claimed by the Veteran.  Neither Dr. Scott nor any other medical professional has stated that a neck condition is due to or aggravated by deQuervain's tenosynovitis of the right wrist.  

Moreover, the Board finds that medical evidence is required to establish secondary connection in this case.  Her various complaints have been difficult to diagnose, even by medical professionals, and while she can describe her symptoms, a causal link, including by aggravation, between her service-connected wrist condition and a neck condition is not subject to lay observation.  In this regard, any claimed manifestation of pain radiating from her wrist up to her neck would be evaluated as part of her service-connected deQuervain's tenosynovitis; what is at issue in this decision is whether there is a disability of the neck or cervical spine disability, which was caused or aggravated by deQuervain's tenosynovitis (or related to service).  Additionally, an examination is not needed to address this matter.  In this regard, there is no credible evidence indicating a relationship to the service-connected disability.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the threshold for an examination is low, in this case, the Veteran's reference to a medical statement of a link between the two conditions was not borne out by the doctor's actual records.  Moreover, in the course of numerous evaluations and consults undertaken in attempting to find the causes of the Veteran's various complaints, there has never been, even by speculation, a suggestion that her mild cervical spine condition was caused or aggravated by deQuervain's tenosynovitis of the right wrist.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability; therefore, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a neck disability is denied.  


REMAND

The issue of entitlement to service connection for a right arm disability was previously remanded for the purpose of affording the Veteran a VA examination.  Such examination was provided in May 2009.  In the opinion, the examiner stated that the Veteran's findings were not consistent with a right ulnar neuropathy.  Subsequent to that examination, however, private medical records dated from January 2011 to March 2011 show the presence of additional right arm disability.  Specifically, she underwent right wrist surgery in January 2011, and the postoperative diagnoses were right wrist triangular fibrocartilage tear; right wrist Geissler grade I scapholunate ligament injury; and synovitis of the distal radioulnar joint.  

The Veteran was granted service connection for deQuervain's tenosynovitis of the right wrist due to service treatment records showing deQuervain's tenosynovitis after an injury in July 1991, and she claims service connection for a right arm disability, including ulnar neuropathy, as secondary to service-connected deQuervain's tenosynovitis of the right wrist.  However, service treatment records also show that in March 1991, she was seen after sustaining blunt trauma to the right wrist/hand while playing racquetball.  She had a bruise on the anterior surface between the thumb and first finger.  X-rays showed a "bone island scaphoid bone," and were otherwise negative.  In July 1991, she sought treatment after having  hyperextended her right wrist while carrying a pump that weighed 80 to 90 pounds.  X-rays showed a questionable lucent line distal radius with displacement, for which clinical correlation was advised.  Also noted on this report, written by someone else, was distal radial styloid fracture.  Another X-rays 30 days later was interpreted as normal, again initialed by two individuals.  In October 1991, she was diagnosed as having deQuervain's syndrome.  

After service, she filed a claim for service connection in February 1998.  In April 1998, she was afforded a VA examination.  The examiner noted that "of course" deQuervain's tenosynovitis was secondary to the fractured styloid process.  X-rays at that time, however, did not identify any abnormality.  She was granted service connection for deQuervain's tenosynovitis of the right wrist.  

Her current claim was originally concerned with service connection for ulnar neuropathy, as secondary to service-connected deQuervain's tenosynovitis.  However, all theories of entitlement pertaining to the same benefit for the same disability constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  In this case, the issue was later identified as a right arm disability.  Moreover, it is the symptoms, rather than the diagnosis, which define the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In view of these factors, an additional opinion is required concerning the question of whether the Veteran has a right arm condition which is related to service, or to service-connected deQuervain's tenosynovitis.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims folder to an appropriate physician for an opinion as to the following:  
*  Whether the Veteran has a chronic disability of the right upper extremity (exclusive of deQuervain's tenosynovitis), to include the triangular fibrocartilage tear; scapholunate ligament injury; and/or synovitis of the distal radioulnar joint shown in the January 2011 surgery report; and, if so, 
* Whether any such condition is etiologically related to:
*  blunt trauma to the right wrist/hand sustained in service in March 1991, or
*  fracture of the radial styloid shown in August 1991, or 
*  service-connected deQuervain's tenosynovitis of the right wrist (caused or aggravated beyond natural progress by this condition).  
The complete rationale for all opinions expressed must be provided, with identification of the specific evidence relied upon.  It would be helpful if the physician would use the following language in his or her opinion, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  After completion of the above and any additional development deemed necessary, the RO should review the issue of service connection for a right arm disability, on direct and secondary bases, in light of all evidence of record, to specifically include all evidence associated with the claims file since the March 2011 supplemental statement of the case.  If the benefit sought remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


